 

Third Amendment to Lease – Foundation Medicine, Inc.   

Exhibit 10.1

 

Page 1

 

THIRD AMENDMENT TO LEASE

This Third Amendment to Lease (the “Amendment”) is made as of September 30,
2016, by and between ARE-MA REGION NO. 50, LLC, a Delaware limited liability
company, having an address at 385 East Colorado Boulevard, Suite 299, Pasadena,
CA 91101 (“Landlord”), and FOUNDATION MEDICINE, INC., a Delaware corporation,
having an address at 150 Second Street, Cambridge, Massachusetts 02141
(“Tenant”).

RECITALS

A. Landlord and Tenant are parties to that certain Lease Agreement dated as of
March 27, 2013 as amended by a First Amendment to Lease dated November 21, 2013
and a Second Amendment to Lease dated June 30, 2014 (as so amended, the “FMI
Lease”), wherein Landlord leased to Tenant certain premises (the “Premises”)
located at 150 Second Street, Cambridge, Massachusetts (the “Building”), which
Premises is more particularly described in the FMI Lease.

B. Tenant and bluebird bio, Inc., a Delaware corporation (“Bluebird”), have
entered into that certain Assignment and Assumption of Lease of even date
herewith (the “Assignment”) whereby Bluebird assigns to Tenant its interest as
tenant under that certain Lease Agreement dated as of June 3, 2013, as amended
by a First Amendment to Lease dated November 15, 2013 and a Second Amendment to
Lease dated June 9, 2014 (as so amended, the “Bluebird Lease”) with respect to
premises on the third floor and portions of the first floor of the Building, all
as more particularly described in the Bluebird Lease (the “Bluebird Premises”),
which assignment shall be effective as of the date determined to be the
Effective Date pursuant to Section 1 of the Assignment.

C. Landlord and Tenant desire to amend the FMI Lease to, among other things,
extend the Term of the FMI Lease and provide for the Base Rent for certain
periods of the Term of the FMI Lease, as so extended.

AGREEMENT

Now, therefore, the parties hereto agree that, as of the date determined to be
the Effective Date pursuant to Section 1 of the Assignment (the “Effective
Date”), and provided that the assignment of the Bluebird Lease to Tenant occurs,
the FMI Lease is amended as follows:

1. Extensions. The Term of the FMI Lease, as defined in the FMI Lease, shall be
extended through April 30, 2024, unless terminated earlier pursuant to the FMI
Lease. Tenant shall continue to have one right to extend the Term of the FMI
Lease for one five (5) year period from and after April 30, 2024 on all of the
terms and conditions of Article 28 of the FMI Lease. Base Rent during the
Extension Term shall be Market Rate and shall be subject to an annual increase
of 3% per annum. Tenant agrees that the Extension Right under Article 28 of the
Bluebird Lease shall no longer apply or be in effect as of the Effective Date
and shall not be exercised by Tenant.



--------------------------------------------------------------------------------

 

Third Amendment to Lease – Foundation Medicine, Inc.    Page 2

 

2. Addition of Bluebird Premises to FMI Lease; Tenant’s Share; Base Rent.

(a) Expanded Premises; Tenant’s Share. From and after January 1, 2023: (i) the
Bluebird Premises shall be automatically added to and become a part of the
premises demised under the FMI Lease so that the total premises demised under
the FMI Lease shall be 123,210 rentable square feet (the “Expanded Premises”),
together with the appurtenant right under the FMI Lease to the additional
Storage Space and Shared Space as described below; and (ii) Tenant’s Share for
all purposes under the Lease, including without limitation Tenant’s Share of
Operating Expenses, shall be 100%. The locations of the Expanded Premises are
shown on Exhibit A attached hereto. The Bluebird Premises shall be delivered to
Tenant in its “as is” condition as of the time of delivery. Landlord shall have
no obligation to perform any work to prepare the Bluebird Premises for occupancy
by Tenant. Tenant’s taking possession of the Bluebird Premises shall be
conclusive evidence that Tenant accepts the Bluebird Premises in the condition
so taken. Tenant agrees and acknowledges that neither Landlord nor any agent of
Landlord has made any representation or warranty with respect to the condition
of all or any portion of the Bluebird Premises or the suitability of the
Bluebird Premises for the conduct of Tenant’s business.

(b) Base Rent. As of and commencing on the Effective Date, Base Rent under the
FMI Lease shall be amended to be the amounts set forth in Schedule 1 attached
hereto and made a part hereof. By way of example, for illustration purposes
only, if the Effective Date occurs on June 1, 2017, Base Rent under the FMI
Lease as of June 1, 2017 shall be the amount set forth for June 2017 on Schedule
1 and the amount set forth for May 2017 shall not apply. Base Rent for any
partial month shall be prorated in accordance with the FMI
Lease. Notwithstanding anything to the contrary in the FMI Lease and provided
that Tenant is not in Default under the Bluebird Lease or FMI Lease, Tenant
shall be entitled to an abatement of the Base Rent under the FMI Lease in the
amount of the first $279,881.47 (or such other amount as may be equal to the
amount payable as one month of Base Rent under the Bluebird Lease for such
period) of Base Rent due for each of the first 2 calendar months after the
Effective Date occurs pursuant to the Assignment (together, the “Rent
Abatement”), unless Tenant exercises its right to terminate the Assignment
pursuant to Section 1 of the Assignment, in which event the Rent Abatement shall
not apply and this Amendment shall be terminated and cancelled as provided in
Section 10 below. The foregoing Rent Abatement shall not apply to any other Base
Rent due under the FMI Lease for said months or to any other Base Rent due under
the FMI Lease for any other months.

3. Security Deposit. As of the Effective Date, the standby letter of credit No
SVBSF008113 issued by Silicon Valley Bank as amended and held by Landlord as the
Security Deposit under the FMI Lease (the “FMI Letter of Credit”) shall be
amended, at Tenant’s sole cost and expense, by an amendment to the FMI Letter of
Credit issued by the issuing bank, which amendment shall: (i) increase the
amount of such FMI Letter of Credit to $1,771,009, (ii)



--------------------------------------------------------------------------------

 

Third Amendment to Lease – Foundation Medicine, Inc.    Page 3

 

modify the references in the FMI Letter of Credit to the “Lease” so that all
such references to the “Lease” mean the FMI Lease or the Bluebird Lease or both
the FMI Lease and the Bluebird Lease, and (iii) extend the final expiration
date of the FMI Letter of Credit (after any prior extensions) to a date that is
no earlier than July 31, 2024 (the “FMI Letter of Credit Amendment”). The
Security Deposit under the Bluebird Lease and under the FMI Lease shall
collectively be in the form of the FMI Letter of Credit as amended by the FMI
Letter of Credit Amendment (the “Amended FMI Letter of Credit”), which shall
otherwise be in compliance with the terms of the Bluebird Lease and the FMI
Lease, and which, upon the delivery of such FMI Letter of Credit Amendment by
Tenant as provided below, shall be deemed to be the “Letter of Credit”
referenced in both the Bluebird Lease and the FMI Lease. Landlord shall be
entitled to draw upon the Amended FMI Letter of Credit with respect to any
Default (as such term is defined in the Bluebird Lease) occurring under the
Bluebird Lease from or after the Effective Date and with respect to any Default
(as such term is defined in the FMI Lease) occurring under the FMI Lease. At
least 20 days prior to the Effective Date, Tenant shall deliver to Landlord the
proposed form of the FMI Letter of Credit Amendment as provided by the issuing
bank in draft form, which Landlord agrees promptly to review for conformance
with the terms and conditions of the Consent and Article 27 of each of the
Bluebird Lease and the FMI Lease. At least 5 business days prior to the
Effective Date, Tenant shall deliver to Landlord the original of the FMI Letter
of Credit Amendment issued by the issuing bank as approved by Landlord in the
form required under the Consent, the Bluebird Lease and the FMI Lease. From and
after the Effective Date, provided that the FMI Letter of Credit Amendment is
delivered to Landlord in accordance herewith, such Amended FMI Letter of Credit
shall be, as of the Effective Date, the Security Deposit under the Bluebird
Lease and the FMI Lease.

4. Default. Section 16.1 of the FMI Lease (titled “Events of Default”) is
modified to re-number Section 16.1(h) as Section 16.1(i) and to insert the
following as Section 16.1(h) in the definition of a “Default” under the FMI
Lease:

Bluebird Lease Default: Default (as such term is defined in the Bluebird Lease)
shall occur under that certain Lease between Landlord (as successor-in-interest
to 150 Second Street, LLC as landlord) and Tenant (as successor-in-interest to
bluebird bio, Inc. as tenant), dated May 24, 2013, as amended from time to time.

5. Building Lobby. Tenant shall have the right to occupy and use the lobby area
located on the first floor of the Building (the “Lobby Area”), including use of
all improvements currently installed in the Lobby Area, and to make improvements
to the Lobby Area to enable use of the Lobby Area as Tenant’s reception and
conference area, subject to and in accordance with Section 9 below, and with the
approval of Landlord, which approval shall not be unreasonably withheld or
delayed as provided in Section 9 below.

6. Conflict; Calculation of Operating Expenses. From and after the Effective
Date, so long as there is no further assignment of the Bluebird Lease (other
than a Permitted Assignment (as such term is defined in the Bluebird Lease)), in
the event of any express conflict between the terms of the FMI Lease and the
terms of the Bluebird Lease, the terms of the FMI Lease shall control with
respect to the following sections: Sections 4.5 (Operating Expense Payments),
8.1 (Utilities; Services), 9.1 (Alterations and Tenant’s Property), 12.1
(Indemnification), 16.2(b) (Late Payment Rent), 21.1 (Prohibition
/Compliance/Indemnity) and Articles 13 (Insurance), 14 (Restoration) and 17
(Assignment and Subletting).



--------------------------------------------------------------------------------

 

Third Amendment to Lease – Foundation Medicine, Inc.    Page 4

 

7. Parking. Notwithstanding anything to the contrary contained in the FMI Lease
or the Bluebird Lease, Tenant, in its capacity as Tenant under the FMI Lease and
as tenant under the Bluebird Lease, shall have rights to (a) all of the parking
located in the Building garage, (b) all surface parking spaces located in the
lot adjacent to the Building on the north side of Charles Street to the extent
available, and (c) all surface parking spaces located in the area adjacent to
the Building on the east side of Building next to the parking ramp, in each case
available to Tenant in accordance with the terms and conditions of the FMI
Lease; provided, that Tenant shall only be allowed to occupy the maximum number
of spaces permitted under applicable parking limitations imposed by the City of
Cambridge. Landlord represents, and Tenant acknowledges that, based on the
current calculation of permitted spaces under City of Cambridge limitations,
from and after the Effective Date the total number of parking spaces available
to Tenant shall be up to 122 spaces, including 79 garage parking spaces located
in the Building garage, and 43 parking spaces located in the lots as provided in
the FMI Lease and in the Bluebird Lease. So long as there is no further
assignment of the Bluebird Lease (other than a Permitted Assignment), to the
extent the terms and conditions contained in the Bluebird Lease and the FMI
Lease relating to parking are in conflict, the terms of the FMI Lease shall
control.

8. Storage Space and Shared Space. Tenant’s Share of Storage Space and Shared
Space collectively under the FMI Lease and the Bluebird Lease shall be increased
to 100%, and Tenant shall have the right to lease all such Storage Space on the
terms and conditions set forth in the FMI Lease.

9. Work Letter; Tenant Improvement Allowance; Allocation of Office and
Laboratory Space.

(a) Landlord shall make available to Tenant a Tenant Improvement Allowance of up
to $2,500,000 for use by Tenant within 24 months after the Effective Date to
alter or improve any portion of the Premises and area of the Building not
included within the Premises (including without limitation the Lobby Area), as
more specifically provided for in the Work Letter attached hereto as Exhibit B.

(b) Landlord and Tenant each acknowledges that the Tenant Improvements and/or
Alterations may alter the allocation of space within the Premises and Bluebird
Premises in the aggregate that is used or improved as laboratory space,
provided, however, that at the expiration or earlier termination of the FMI
Lease, in no event shall the floor area of the portions of the Premises and
Bluebird Premises improved as laboratory space in the aggregate be less than 40%
of the total floor area of the Premises and Bluebird Premises in the aggregate
(the “Minimum Laboratory Allocation”). If the Tenant Improvements (as defined in
the Work Letter) or any Alterations to the Premises (whether or not such Tenant
Improvements or Alterations or the plans for either were approved or consented
to by Landlord) result in the laboratory space within the Premises and Bluebird
Premises in the aggregate being less than the Minimum Laboratory Allocation, the
Landlord reserves the right to require Tenant, as



--------------------------------------------------------------------------------

 

Third Amendment to Lease – Foundation Medicine, Inc.    Page 5

 

part of its surrender obligations under the FMI Lease, to construct and fit up
laboratory space, on specifications and at a design level consistent with the
existing laboratory space in the Building, or if no laboratories then exist in
the Building, on specifications and at a design level consistent with the
laboratory space existing in the Building as of the date of this Amendment,
within the affected areas of the Premises and Bluebird Premises designated by
Landlord, up to the Minimum Laboratory Allocation, prior to the expiration or
earlier termination of the FMI Lease. Such right of Landlord shall not derogate
from any other rights and remedies available to Landlord under the FMI Lease.

10. Termination of Assignment, Consent and Amendment. In the event that Tenant
exercises its right to terminate the Assignment pursuant to Section 1 of the
Assignment, notwithstanding anything contained herein, this Amendment and the
Consent shall be terminated and cancelled, and notwithstanding anything to the
contrary contained herein, the FMI Lease shall continue in full force and effect
unaffected and unmodified by this Amendment or the Consent.

11. Miscellaneous.

(a) The FMI Lease, as amended by this Amendment, together with the Consent, is
the entire agreement between Landlord and Tenant with respect to the subject
matter hereof and supersedes all prior and contemporaneous oral and written
agreements and discussions. The FMI Lease may be further amended only by an
agreement in writing, signed by the parties hereto.

(b) This Amendment is binding upon and shall inure to the benefit of the parties
hereto and their respective permitted successors and assigns.

(c) This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this Amendment attached thereto.

(d) Landlord and Tenant each represents and warrants that it has not dealt with
any broker, agent or other person other than Transwestern/RBJ (“Broker”) in
connection with this transaction Landlord shall pay Broker a fee pursuant to a
separate agreement. Landlord and Tenant each hereby agree to indemnify and hold
the other harmless from and against any claims by any person other than Broker
claiming a commission or other form of compensation by virtue of having dealt
with Tenant or Landlord, as applicable, with regard to this leasing transaction.

(e) As amended and/or modified by this Amendment, the FMI Lease is hereby
ratified and confirmed and all other terms of the FMI Lease shall remain in full
force and effect, unaltered and unchanged by this Amendment. In the event of any
conflict between the provisions of this Amendment and the provisions of the FMI
Lease,



--------------------------------------------------------------------------------

 

Third Amendment to Lease – Foundation Medicine, Inc.    Page 6

 

the provisions of this Amendment shall prevail. Whether or not specifically
amended by this Amendment, all of the terms and provisions of the FMI Lease are
hereby amended to the extent necessary to give effect to the purpose and intent
of this Amendment.

(f) Notwithstanding the foregoing, or anything to the contrary contained herein,
in the event that the Bluebird Lease is terminated, rejected or otherwise
surrendered for any reason prior to the Effective Date and the Assignment is not
effectuated, Landlord agrees to enter into a direct lease with Tenant for the
Bluebird Premises, or to amend the FMI Lease to add the Bluebird Premises
thereto, effective as of the Effective Date, on terms and conditions consistent
with those agreed to in this Amendment and the Consent.

(Signatures on Next Page)



--------------------------------------------------------------------------------

 

Third Amendment to Lease – Foundation Medicine, Inc.    Page 7

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

TENANT:

  FOUNDATION MEDICINE, INC., a Delaware corporation

By:  

/s/ Steven Kafka

Name: Steven Kafka Title: President and Chief Operating Officer LANDLORD:  
ARE-MA REGION NO. 50, LLC, a Delaware limited liability company

By:      Alexandria Real Estate Equities, L.P.,      a Delaware limited
partnership, managing member      By:      ARE-QRS Corp., a Maryland
corporation, general partner           By:  

/s/ Eric S. Johnson

          Name: Eric S. Johnson           Title: Senior Vice President RE Legal
Affairs



--------------------------------------------------------------------------------

 

Third Amendment to Lease – Foundation Medicine, Inc.

 

  

Page 8

 

SCHEDULE 1

Base Rent

(attached)



--------------------------------------------------------------------------------

 

Third Amendment to Lease – Foundation Medicine, Inc.

 

  

Page 9

 

SCHEDULE 1 TO THIRD AMENDMENT TO LEASE

 

         Annual Base Rent per rentable
square foot of Premises    Rentable square
feet of Premises    Monthly Base Rent

2017

  May    $71.96    69755    $418,308.53   June    $71.96    69755    $418,308.53
  July    $71.96    69755    $418,308.53   aug    $71.96    69755    $418,308.53
  sept    $71.96    69755    $418,308.53   oct    $71.96    69755    $418,308.53
  nov    $71.96    69755    $418,308.53   dec    $71.96    69755    $418,308.53

2018

  January    $70.51    69755    $409,889.37   February    $70.51    69755   
$409,889.37   March    $70.51    69755    $409,889.37   April    $70.51    69755
   $409,889.37   May    $70.51    69755    $409,889.37   June    $70.51    69755
   $409,889.37   July    $74.12    69755    $430,835.07   August    $74.12   
69755    $430,835.07   September    $74.12    69755    $430,835.07   October   
$74.12    69755    $430,835.07   November    $74.12    69755    $430,835.07  
December    $74.12    69755    $430,835.07

2019

  January    $72.63    69755    $422,193.18   February    $72.63    69755   
$422,193.18   March    $72.63    69755    $422,193.18   April    $72.63    69755
   $422,193.18   May    $72.63    69755    $422,193.18   June    $72.63    69755
   $422,193.18   July    $76.34    69755    $443,767.25   August    $76.34   
69755    $443,767.25   September    $76.34    69755    $443,767.25   October   
$76.34    69755    $443,767.25   November    $76.34    69755    $443,767.25  
December    $76.34    69755    $443,767.25

2020

  January    $74.81    69755    $434,858.08   February    $74.81    69755   
$434,858.08   March    $74.81    69755    $434,858.08   April    $74.81    69755
   $434,858.08   May    $74.81    69755    $434,858.08   June    $74.81    69755
   $434,858.08   July    $78.63    69755    $457,079.37   August    $78.63   
69755    $457,079.37   September    $78.63    69755    $457,079.37   October   
$78.63    69755    $457,079.37   November    $78.63    69755    $457,079.37  
December    $78.63    69755    $457,079.37



--------------------------------------------------------------------------------

 

Third Amendment to Lease – Foundation Medicine, Inc.

 

  

Page 10

 

         Annual Base Rent per rentable
square foot of Premises    Rentable square
feet of Premises    Monthly Base Rent

2021

  January    $77.05    69755    $447,902.93   February    $77.05    69755   
$447,902.93   March    $77.05    69755    $447,902.93   April    $77.05    69755
   $447,902.93   May    $77.05    69755    $447,902.93   June    $77.05    69755
   $447,902.93   July    $80.99    69755    $470,790.86   August    $80.99   
69755    $470,790.86   September    $80.99    69755    $470,790.86   October   
$80.99    69755    $470,790.86   November    $80.99    69755    $470,790.86  
December    $80.99    69755    $470,790.86

2022

  January    $79.37    69755    $461,347.15   February    $79.37    69755   
$461,347.15   March    $79.37    69755    $461,347.15   April    $79.37    69755
   $461,347.15   May    $79.37    69755    $461,347.15   June    $79.37    69755
   $461,347.15   July    $83.42    69755    $484,921.72   August    $83.42   
69755    $484,921.72   September    $83.42    69755    $484,921.72   October   
$83.42    69755    $484,921.72   November    $83.42    69755    $484,921.72  
December    $83.42    69755    $484,921.72

2023

  January    $78.83    123210    $809,393.57   February    $78.83    123210   
$809,393.57   March    $78.83    123210    $809,393.57   April    $78.83   
123210    $809,393.57   May    $81.20    123210    $833,675.37   June    $81.20
   123210    $833,675.37   July    $81.20    123210    $833,675.37   August   
$81.20    123210    $833,675.37   September    $81.20    123210    $833,675.37  
October    $81.20    123210    $833,675.37   November    $81.20    123210   
$833,675.37   December    $81.20    123210    $833,675.37

2024

  January    $81.20    123210    $833,675.37   February    $81.20    123210   
$833,675.37   March    $81.20    123210    $833,675.37   April    $81.20   
123210    $833,675.37



--------------------------------------------------------------------------------

 

Third Amendment to Lease – Foundation Medicine, Inc.    Page 11

 

EXHIBIT A

Drawing Showing Expanded Premises

(attached)



--------------------------------------------------------------------------------

 

Third Amendment to Lease – Foundation Medicine, Inc.    Page 12

LOGO [g268030ex109_01.jpg]



--------------------------------------------------------------------------------

 

Third Amendment to Lease – Foundation Medicine, Inc.    Page 13

LOGO [g268030ex109_02.jpg]



--------------------------------------------------------------------------------

 

Third Amendment to Lease – Foundation Medicine, Inc.    Page 14

LOGO [g268030ex109_03.jpg]



--------------------------------------------------------------------------------

 

Third Amendment to Lease – Foundation Medicine, Inc.    Page 15

LOGO [g268030ex109_04.jpg]



--------------------------------------------------------------------------------

 

Third Amendment to Lease – Foundation Medicine, Inc.    Page 16

LOGO [g268030ex109_05.jpg]



--------------------------------------------------------------------------------

 

Third Amendment to Lease – Foundation Medicine, Inc.    Page 17

LOGO [g268030ex109_06.jpg]



--------------------------------------------------------------------------------

 

Third Amendment to Lease – Foundation Medicine, Inc.    Page 18

LOGO [g268030ex109_07.jpg]



--------------------------------------------------------------------------------

 

Third Amendment to Lease – Foundation Medicine, Inc.    Page 19

LOGO [g268030ex109_08.jpg]



--------------------------------------------------------------------------------

 

Third Amendment to Lease – Foundation Medicine, Inc.    Page 20

LOGO [g268030ex109_09.jpg]



--------------------------------------------------------------------------------

 

Third Amendment to Lease – Foundation Medicine, Inc.    Page 21

LOGO [g268030ex109_10.jpg]



--------------------------------------------------------------------------------

 

Third Amendment to Lease – Foundation Medicine, Inc.    Page 22

LOGO [g268030ex109_11.jpg]



--------------------------------------------------------------------------------

 

Third Amendment to Lease – Foundation Medicine, Inc.    Page 23

LOGO [g268030ex109_12.jpg]



--------------------------------------------------------------------------------

 

Third Amendment to Lease – Foundation Medicine, Inc.    Page 24

LOGO [g268030ex109_13.jpg]



--------------------------------------------------------------------------------

 

Third Amendment to Lease – Foundation Medicine, Inc.    Page 25

LOGO [g268030ex109_14.jpg]



--------------------------------------------------------------------------------

 

Third Amendment to Lease – Foundation Medicine, Inc.    Page 26

LOGO [g268030ex109_15.jpg]



--------------------------------------------------------------------------------

 

Third Amendment to Lease – Foundation Medicine, Inc.    Page 27

LOGO [g26803027.jpg]

Gross Building Area (GBA) 14,078 SF Gross Measured Area (GMA) 13,498 SF Building
Common Area (BCA) Major Vertical Penetrations Shared Space/Tenant Penthouse
Screen Area 1,723 SF 150 Second Street Cambridge, PENTHOUSE PER SKANSKA 269 SF
239 SF 12,890 SF 1,723 SF Shared Space 6



--------------------------------------------------------------------------------

 

Third Amendment to Lease – Foundation Medicine, Inc.    Page 28

LOGO [g268030ex109_16.jpg]



--------------------------------------------------------------------------------

 

Third Amendment to Lease – Foundation Medicine, Inc.    Page 29

 

EXHIBIT B

Work Letter

(attached)



--------------------------------------------------------------------------------

 

Third Amendment to Lease – Foundation Medicine, Inc.    Page 30

 

 

EXHIBIT B TO THIRD AMENDMENT TO LEASE

[Tenant Build]

WORK LETTER

THIS WORK LETTER (this “Work Letter”) is incorporated into that certain Third
Amendment to Lease dated as of _____________, 2016 by and between ARE-MA REGION
NO. 50, LLC, a Delaware limited liability company (“Landlord”), and FOUNDATION
MEDICINE, INC., a Delaware corporation (“Tenant”), which Third Amendment to
Lease amends that certain Lease Agreement dated as of March 27, 2013, as amended
by a First Amendment to Lease dated November 21, 2013 and a Second Amendment to
Lease dated June 30, 2014 (as so amended, the “Lease”). Any initially
capitalized terms used but not defined herein shall have the meanings given them
in the Lease.

 

1. General Requirements.

a.     Tenant Improvements/Alterations. This Work Letter shall govern with
respect to any Tenant Improvements (as defined in Section 2(a) below) made or
proposed to be made by Tenant to the Premises, Bluebird Premises (as such term
is defined in the Third Amendment) and/or Lobby Area (as such term is defined in
the Third Amendment) after the Effective Date and to which the TI Allowance (as
defined in Section 5(b) below) may be applied under this Work Letter. Such
Tenant Improvements shall be deemed to be Alterations, which shall be subject to
Article 9 of the Lease except as otherwise set forth in this Work Letter.
Landlord’s prior written consent shall be required for all such Tenant
Improvements through the process for the approval of TI Design Drawings and
TI Construction Drawings as set forth in Section 2 below, notwithstanding any
exceptions to the requirement for Landlord consent to certain Alterations as set
forth in Section 9.1 of the Lease.

b.     Tenant’s Authorized Representative. Tenant designates Steven Kafka and
Chris Maciejczak (either such individual acting alone, “Tenant’s
Representative”) as the only persons authorized to act for Tenant pursuant to
this Work Letter. Landlord shall not be obligated to respond to or act upon any
request, approval, inquiry or other communication (“Communication”) from or on
behalf of Tenant in connection with this Work Letter unless such Communication
is in writing from Tenant’s Representative. Tenant may change either of Tenant’s
Representatives at any time upon not less than 5 business days advance written
notice to Landlord.

c.     Landlord’s Authorized Representative. Landlord designates Jeff McComish,
Joe Maguire, and William DePippo (any such individual acting alone, “Landlord’s
Representative”) as the only persons authorized to act for Landlord pursuant to
this Work Letter. Tenant shall not be obligated to respond to or act upon any
request, approval, inquiry or other Communication from or on behalf of Landlord
in connection with this Work Letter unless such Communication is in writing from
Landlord’s Representative. Landlord may change any of Landlord’s Representatives
at any time upon not less than 5 business days advance written notice to Tenant.

d.     Architects, Consultants and Contractors. Landlord and Tenant hereby
acknowledge and agree that the architect (the “TI Architect”) for the Tenant
Improvements (as defined in Section 2(a) below), the MEP engineer, the general
contractor and any subcontractors for the Tenant Improvements shall be selected
by Tenant, subject to Landlord’s approval, which approval shall not be
unreasonably withheld, conditioned or delayed. Tenant agrees that it will
provide Landlord with copies of MEP documents for the Tenant Improvements, and
Landlord and Tenant agree to follow the review and approval procedures
applicable to TI Design Drawings (as defined and described in Section 2(b)
below). Landlord shall be named a third party beneficiary of any contract
entered into by Tenant with the TI Architect, any consultant, any contractor or
any subcontractor, and of any warranty made by any contractor or any
subcontractor.

 

© All Rights Reserved 2001 Alexandria Real Estate Equities, Inc.

CONFIDENTIAL – DO NOT COPY



--------------------------------------------------------------------------------

 

Third Amendment to Lease – Foundation Medicine, Inc.    Page 31

 

 

2. Tenant Improvements.

a.     Tenant Improvements Defined. As used herein, “Tenant Improvements” shall
mean all improvements to the Premises, Bluebird Premises and/or Lobby Area
desired by Tenant of a fixed and permanent nature. Other than funding the TI
Allowance as provided herein, Landlord shall not have any obligation whatsoever
with respect to the finishing of the Premises, Bluebird Premises and/or Lobby
Area for Tenant’s use and occupancy.

b.     Tenant’s Space Plans. Tenant shall deliver to Landlord schematic drawings
and outline specifications (the “TI Design Drawings”) detailing Tenant’s
requirements for the Tenant Improvements no later than the date that is 90 days
after the Effective Date. Not more than 10 business days after the delivery of
the TI Design Drawings to Landlord, Landlord shall deliver to Tenant the written
objections, questions or comments of Landlord and the TI Architect with regard
to the TI Design Drawings. Tenant shall cause the TI Design Drawings to be
revised to address such written comments and shall resubmit said drawings to
Landlord for approval within 10 business days thereafter. Such process shall
continue until Landlord has approved the TI Design Drawings.

c.     Working Drawings. Not later than 20 business days following the approval
of the TI Design Drawings by Landlord, Tenant shall cause the TI Architect to
prepare and deliver to Landlord for review and comment construction plans,
specifications and drawings for the Tenant Improvements (“TI Construction
Drawings”), which TI Construction Drawings shall be prepared substantially in
accordance with the TI Design Drawings. Tenant shall be solely responsible for
ensuring that the TI Construction Drawings reflect Tenant’s requirements for the
Tenant Improvements. Landlord shall deliver its written comments on the
TI Construction Drawings to Tenant not later than 10 business days after
Landlord’s receipt of the same; provided, however, that Landlord may not
disapprove any matter that is consistent with the TI Design Drawings. Tenant and
the TI Architect shall consider all such comments in good faith and shall,
within 10 business days after receipt, notify Landlord how Tenant proposes to
respond to such comments. Any disputes in connection with such comments shall be
resolved in accordance with Section 2(d) hereof. Provided that the design
reflected in the TI Construction Drawings is consistent with the TI Design
Drawings, Landlord shall approve the TI Construction Drawings submitted by
Tenant. Once approved by Landlord, subject to the provisions of Section 4 below,
Tenant shall not materially modify the TI Construction Drawings except as may be
reasonably required in connection with the issuance of the TI Permit (as defined
in Section 3(a) below).

d.     Approval and Completion. If any dispute regarding the design of the
Tenant Improvements is not settled within 10 business days after notice of such
dispute is delivered by one party to the other, Tenant may make the final
decision regarding the design of the Tenant Improvements, provided (i) Tenant
acts reasonably and such final decision is either consistent with or a
compromise between Landlord’s and Tenant’s positions with respect to such
dispute, (ii) that all costs and expenses resulting from any such decision by
Tenant shall be payable out of the TI Fund (as defined in Section 5(d) below),
and (iii) Tenant’s decision will not affect the base Building, structural
components of the Building or any Building systems (in which case Landlord shall
make the final decision). Any changes to the TI Construction Drawings following
Landlord’s and Tenant’s approval of same requested by Tenant shall be processed
as provided in Section 4 hereof.

 

© All Rights Reserved 2001 Alexandria Real Estate Equities, Inc.

CONFIDENTIAL – DO NOT COPY



--------------------------------------------------------------------------------

 

Third Amendment to Lease – Foundation Medicine, Inc.    Page 32

 

 

3. Performance of the Tenant Improvements.

a.     Commencement and Permitting of the Tenant Improvements. Tenant shall
commence construction of the Tenant Improvements upon obtaining and delivering
to Landlord a building permit (the “TI Permit”) authorizing the construction of
the Tenant Improvements consistent with the TI Construction Drawings approved by
Landlord. The cost of obtaining the TI Permit shall be payable from the TI Fund.
Landlord shall assist Tenant in obtaining the TI Permit. Prior to the
commencement of the Tenant Improvements, Tenant shall deliver to Landlord a copy
of any contract with Tenant’s contractors (including the TI Architect), and
certificates of insurance from any contractor performing any part of the Tenant
Improvement evidencing industry standard commercial general liability,
automotive liability, “builder’s risk”, and workers’ compensation insurance.
Tenant shall cause the general contractor to provide a certificate of insurance
naming Landlord, Alexandria Real Estate Equities, Inc., and Landlord’s lender
(if any) as additional insureds for the general contractor’s liability coverages
required above.

b.     Selection of Materials, Etc. Where more than one type of material or
structure is indicated on the TI Construction Drawings approved by Tenant and
Landlord, the option will be within Tenant’s reasonable discretion if the matter
concerns the Tenant Improvements, and within Landlord’s sole and absolute
subjective discretion if the matter concerns the structural components of the
Building or any Building system.

c.     Tenant Liability. Tenant shall be responsible for correcting any
deficiencies or defects in the Tenant Improvements.

d.     Substantial Completion. Tenant shall substantially complete, or cause to
be substantially completed, the Tenant Improvements in a good and workmanlike
manner, in accordance with the TI Permit subject, in each case, to Minor
Variations and normal “punch list” items of a non-material nature which do not
interfere with the use of the Premises, Bluebird Premises or Lobby Area
(“Substantial Completion” or “Substantially Complete”). Upon Substantial
Completion of the Tenant Improvements, Tenant shall require the TI Architect and
the general contractor to execute and deliver, for the benefit of Tenant and
Landlord, a Certificate of Substantial Completion in the form of the American
Institute of Architects (“AIA”) document G704. For purposes of this Work Letter,
“Minor Variations” shall mean any modifications reasonably required: (i) to
comply with all applicable Legal Requirements and/or to obtain or to comply with
any required permit (including the TI Permit); (ii) to comport with good design,
engineering, and construction practices which are not material; or (iii) to make
reasonable adjustments for field deviations or conditions encountered during the
construction of the Tenant Improvements.

4.     Changes. Any changes requested by Tenant to the Tenant Improvements after
the delivery and approval by Landlord of the TI Design Drawings, shall be
requested and instituted in accordance with the provisions of this Section 4 and
shall be subject to the written approval of Landlord, which approval shall not
be unreasonably withheld, conditioned or delayed.

a.     Tenant’s Right to Request Changes. If Tenant shall request changes
(“Changes”), Tenant shall request such Changes by notifying Landlord in writing
in substantially the same form as the AIA standard change order form (a “Change
Request”), which Change Request shall detail the nature and extent of any such
Change. Such Change Request must be signed by Tenant’s Representative. Landlord
shall review and approve or disapprove such Change Request within 10 business
days thereafter, provided that Landlord’s approval shall not be unreasonably
withheld, conditioned or delayed.

b.     Implementation of Changes. If Landlord approves such Change and Tenant
deposits with Landlord any Excess TI Costs (as defined in Section 5(d) below)
required in connection with such Change, Tenant may cause the approved Change to
be instituted. If any TI Permit modification or change is required as a result
of such Change, Tenant shall promptly provide Landlord with a copy of such TI
Permit modification or change.

 

© All Rights Reserved 2001 Alexandria Real Estate Equities, Inc.

CONFIDENTIAL – DO NOT COPY



--------------------------------------------------------------------------------

 

Third Amendment to Lease – Foundation Medicine, Inc.    Page 33

 

 

5. Costs.

a.     Budget For Tenant Improvements. Before the commencement of construction
of the Tenant Improvements, Tenant shall obtain a detailed breakdown, by trade,
of the costs incurred or that will be incurred, in connection with the design
and construction of the Tenant Improvements (the “Budget”), and deliver a copy
of the Budget to Landlord for Landlord’s approval, which shall not be
unreasonably withheld or delayed. The Budget shall be based upon the TI
Construction Drawings approved by Landlord and shall include all of Landlord’s
reasonable and ordinary out-of-pocket third party costs, expenses and fees
incurred by or on behalf of Landlord directly arising from, out of, or in
connection with, Landlord’s monitoring of the construction of the Tenant
Improvements, and shall be payable out of the TI Fund. If the Budget is greater
than the TI Allowance, within 10 days after Landlord’s written request, Tenant
shall deposit with Landlord in cash an amount designated by Landlord, but not to
exceed 25% of the difference, within 10 days of such request, for disbursement
by Landlord as described in Section 5(d).

b.     TI Allowance. Landlord shall provide to Tenant a tenant improvement
allowance (“TI Allowance”) of $2,500,000.00 in the aggregate. Within 10 business
days after receipt of notice of Landlord’s approval of the Budget, Tenant shall
notify Landlord how much of the TI Allowance Tenant has elected to receive from
Landlord. Such election shall be final and binding on Tenant, and may not
thereafter be modified without Landlord’s consent, which may be granted or
withheld in Landlord’s sole and absolute subjective discretion. The TI Allowance
shall be disbursed in accordance with this Work Letter. Tenant shall have no
right to the use or benefit (including any reduction to Base Rent) of any
portion of the TI Allowance not required for the construction of (i) the Tenant
Improvements described in the TI Construction Drawings approved pursuant to
Section 2(d) or (ii) any Changes pursuant to Section 4. Tenant shall have no
right to any portion of the TI Allowance that is not disbursed prior to the date
that is 24 months after the Effective Date.

c.     Costs Includable in TI Fund. The TI Fund shall be used solely for the
payment of architectural, engineering and interior design, permits,
construction, and soft and hard design and construction costs in connection with
the construction of the Tenant Improvements, including, without limitation, the
cost of electrical power and other utilities used in connection with the
construction of the Tenant Improvements, the cost of preparing the TI Design
Drawings and the TI Construction Drawings and other architectural and
engineering fees, costs of data and telecommunications cabling and wiring, all
costs set forth in the Budget, including Landlord’s Administrative Rent, and the
cost of Changes (collectively, “TI Costs”).

d.     Excess TI Costs. Landlord shall have no obligation to bear any portion of
the cost of any of the Tenant Improvements except to the extent of the TI
Allowance. If at any time and from time-to-time, the remaining TI Costs under
the Budget exceed the remaining unexpended TI Allowance, upon Landlord’s
request, Tenant shall deposit with Landlord, within 10 business days of such
request, as a condition precedent to Landlord’s obligation to make further
advances of the TI Allowance, an amount designated by Landlord up to 25% of the
then current TI Cost in excess of the remaining TI Allowance (“Excess TI
Costs”). If Tenant fails to deposit, or is late in depositing any Excess TI
Costs with Landlord, Landlord shall have all of the rights and remedies set
forth in the Lease for nonpayment of Rent (including, but not limited to, the
right to interest at the Default Rate and the right to assess a late charge).
For purposes of any litigation instituted with regard to such amounts, those
amounts will be deemed Rent under the Lease. The TI Allowance and Excess TI

 

© All Rights Reserved 2001 Alexandria Real Estate Equities, Inc.

CONFIDENTIAL – DO NOT COPY



--------------------------------------------------------------------------------

 

Third Amendment to Lease – Foundation Medicine, Inc.    Page 34

 

 

Costs is herein referred to as the “TI Fund.” Funds deposited by Tenant shall be
the first thereafter disbursed to pay TI Costs. Notwithstanding anything to the
contrary set forth in this Section 5(d), Tenant shall be fully and solely liable
for TI Costs and the cost of Minor Variations in excess of the TI Allowance. If
upon Substantial Completion of the Tenant Improvements and the payment of all
sums due in connection therewith there remains any undisbursed portion of the TI
Fund, Tenant shall be entitled to such undisbursed TI Fund solely to the extent
of any Excess TI Costs deposit Tenant has actually made with Landlord.

e.     Payment for TI Costs. During the course of design and construction of the
Tenant Improvements, Landlord shall pay TI Costs once a month against a draw
request in Landlord’s standard form, containing such certifications, lien
waivers (including a conditional lien release for each progress payment and
unconditional lien releases for the prior month’s progress payments), inspection
reports and other matters as landlords of office and laboratory space in East
Cambridge, Massachusetts customarily obtain, to the extent of Landlord’s
approval thereof for payment, no later than 30 days following receipt of such
draw request. Upon completion of the Tenant Improvements (and prior to any final
disbursement of the TI Fund), Tenant shall deliver to Landlord: (i) sworn
statements setting forth the names of all contractors and first tier
subcontractors who did the work and final, unconditional lien waivers from all
such contractors and first tier subcontractors; (ii) as-built plans (one copy in
print format and two copies in electronic CAD format) for such Tenant
Improvements; (iii) a certification of substantial completion in Form AIA G704,
(iv) a certificate of occupancy for the Tenant Improvements in the Premises,
Bluebird Premises and/or Lobby Area; and (v) copies of all operation and
maintenance manuals and warranties affecting the Tenant Improvements in the
Premises, Bluebird Premises and/or Lobby Area.

 

6. Miscellaneous.

a.     Consents. Whenever consent or approval of either party is required under
this Work Letter, that party shall not unreasonably withhold, condition or delay
such consent or approval, except as may be expressly set forth herein to the
contrary.

b.     Modification. No modification, waiver or amendment of this Work Letter or
of any of its conditions or provisions shall be binding upon Landlord or Tenant
unless in writing signed by Landlord and Tenant.

c.     Governing Law. This Work Letter shall be governed by, construed and
enforced in accordance with the internal laws of the Commonwealth of
Massachusetts, without regard to its choice of law principles.

d.     Time of the Essence. Time is of the essence of this Work Letter and of
each and all provisions thereof.

e.     Default. Notwithstanding anything set forth herein or in the Lease to the
contrary, Landlord shall not have any obligation to perform any work hereunder
or to fund any portion of the TI Fund during any period Tenant is in Default
under the Lease.

f.     Severability. If any term or provision of this Work Letter is declared
invalid or unenforceable, the remainder of this Work Letter shall not be
affected by such determination and shall continue to be valid and enforceable.

 

© All Rights Reserved 2001 Alexandria Real Estate Equities, Inc.

CONFIDENTIAL – DO NOT COPY



--------------------------------------------------------------------------------

 

Third Amendment to Lease – Foundation Medicine, Inc.    Page 35

 

 

g.     Merger. All understandings and agreements, oral or written, heretofore
made between the parties hereto and relating to Tenant’s Work are merged in this
Work Letter, which alone (but inclusive of provisions of the Lease incorporated
herein and the final approved constructions drawings and specifications prepared
pursuant hereto) fully and completely expresses the agreement between Landlord
and Tenant with regard to the matters set forth in this Work Letter.

h.     Entire Agreement. This Work Letter is made as a part of and pursuant to
the Third Amendment and the Lease and, together with the Third Amendment and the
Lease, constitutes the entire agreement of the parties with respect to the
subject matter hereof. This Work Letter is subject to all of the terms and
limitation set forth in the Third Amendment and the Lease, and neither party
shall have any rights or remedies under this Work Letter separate and apart from
their respective remedies pursuant to the Third Amendment and the Lease.

 

© All Rights Reserved 2001 Alexandria Real Estate Equities, Inc.

CONFIDENTIAL – DO NOT COPY